DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noecker, US 3,545,521.
Regarding claims 1 and 16-17:
Noecker discloses a system for mounting a security screen (13) to a window frame (17), said window frame having an outer perimeter comprising an exterior-facing accessory groove (28); the system comprising a plurality of rigid mounting rails (31, col. 2, ll. 34, “hard plastic” implies rigidity) each having a longitudinal flange (32), said longitudinal flange configured to fit within a portion of said exterior-facing accessory groove and having on its exterior surfaces a plurality of longitudinal ridges (38), a security screen (53), and an attachment means (37 and 36) to attach said security screen to at least one of said plurality of mounting rails.

Claim Rejections - 35 USC § 103
Claims 1-7, 16-18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie, US 7,712,268 in view of Noecker, US 3,545,521.
Regarding claims 1 and 16-17:
Guthrie discloses a system for mounting a security screen (40) to a window frame (21), the system comprising a plurality of mounting rails (20), a security screen (53), and an attachment means (hinge located at 28, refer to Fig. 4) to attach said security screen to at least one of said plurality of mounting rails.
Guthrie does not expressly disclose the groove-flange attachment intermediate to the subframe and the window frame. 
Noecker discloses a window frame (21) having an outer perimeter comprising an exterior-facing accessory groove (28); and a plurality of mounting rails (31), each having a longitudinal flange (32), said longitudinal flange configured to fit within a portion of said exterior-facing accessory groove and having on its exterior surfaces a plurality of longitudinal ridges (38).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the groove-flange attachment as suggested by Noecker for the mechanical attachment means of Guthrie in order to allow for a screen assembly that is easily constructed and mountable without fasteners (background of Noecker).
Regarding claims 2 and 18:
Guthrie discloses wherein the screen comprises a subframe (20), and a main frame (30) pivotably attached to the subframe.
Regarding claim 3:
Guthrie modified in view of Noecker discloses a mounting flange (22) at its outer perimeter, and said attachment means comprises screws (Fig. 4) attaching the subframe to the mounting rails (as suggested by Noecker) through the mounting flange.
Regarding claim 4:
Guthrie modified in view of Noecker discloses wherein each of said plurality of mounting rails further comprises at least one threaded hole (the screws of Guthrie would provide for a threaded hole), said subframe further comprises a mounting flange at its outer perimeter, said mounting flange comprises at least one mounting hole aligned with said at least one threaded hole in each of said plurality of mounting rails, and said attachment means comprises bolts attaching said subframe to said plurality of mounting rails through said mounting flange (refer to Fig. 4 of Guthrie, the mounting rail as suggested by Noecker is incorporated beneath the mounting flange of Guthrie.
Regarding claims 5 and 6:
Guthrie discloses a plurality of removable covers (60).
Regarding claims 7 and 30:
Guthrie discloses wherein the screen comprises a latching means (80) configured to reversibly secure said main frame to said subframe.

Allowable Subject Matter
Claims 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The particular structure of the most relevant prior art of Noecker, US 3,545,521 in view of Guthrie, US 7,712,268 reasonably suggests a longitudinal flange configured to fit within a portion of an exterior-facing accessory groove on a window frame. However, specifically regarding claims 26 and 27, Noecker discloses mounting flange 22 on subframe 20 for mounting to window frame 21 with screws. Noecker does not disclose screws or bolts attaching the subframe to the plurality of rigid mounting rails through the mounting flange. Instead the subframe and the rigid mounting rails of Noecker are formed unitarily, there being no teaching, suggestion or motivation to separate them and attach them together with a fastener. 

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Noecker does not disclose an attachment means, Fig. 3 clearly discloses tongue 37 being inserted into groove 36 for the purpose of attaching them together. 

    PNG
    media_image1.png
    451
    546
    media_image1.png
    Greyscale

As claimed, the attachment is not required to be specifically a mechanical fastening means or some other specific attachment means. The tongue-groove attachment prevents displacement of the frame members relative to the guide member in Noecker. This is a “physical connection by which one thing is attached to another. If they were not attached, the guide member would not be connected to the frame members 44 and 46 and it would be unanchored to the frame elements 21 being able to be easily displaced simply by wind or any other external force. The interpretation of this connection as being an attachment means is not unreasonable.
Regarding applicant’s argument that the combination of Guthrie in view of Noecker is unclear, the examiner has stated in the rejection that Guthrie lacks a longitudinal flange to accessory groove as shown in Applicant’s Fig. 3b and as taught by Noecker in the groove (28) to flange (38) connection shown in Fig. 3. As stated by the examiner, it would be obvious to substitute the connection means of Noecker for that of Guthrie in order to allow for a screen assembly that is easily constructed by obviating the need for mechanical fasteners (background of Noecker). The interference fit of Noecker is a reasonable substitution for the mechanical fasteners of Guthrie that would not destroy or render inoperable the functionality of Guthrie.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633